Exhibit 10.1
PARK NATIONAL CORPORATION
BONUS PROGRAM
(Adopted on December 16, 2008)
     The following is a description of the Park National Corporation Bonus
Program (the “Program”) maintained by Park National Corporation (“Park”) for
certain officers of Park and its subsidiaries.
1. Participants
     The officers set forth on the attached Exhibit A are “participants” in the
Program.
2. Bonus Amounts
     Subject to Section 3, each participant shall be entitled to a lump sum cash
payment in the amount listed next to the participant’s name on the attached
Exhibit A. No interest or earnings shall accrue with respect to any bonus
payable hereunder prior to its payment under the Program.
3. Vesting
     Subject to a participant’s continued employment with Park and its
subsidiaries, the participant will become vested in the participant’s bonus
payable under the Program on the earlier of (a) attaining age 55 and completing
at least five years of service with Park and its subsidiaries and (b) January 1,
2008. Notwithstanding the foregoing, if a participant’s employment is terminated
for “cause” (as determined by Park in its sole discretion), the participant
shall forfeit his or her right to payment of any bonus hereunder (whether or not
such participant’s right to a bonus had previously vested).
4. Payment of Bonus Amounts
     A bonus that has become vested under the Program will be paid in a lump sum
to the participant on the earlier of (a) the participants’s termination of
employment for any reason other than for cause and (b) the first business day
following January 1, 2009. Notwithstanding the foregoing, if a participant is a
“specified employee,” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and as determined under Park’s policy for
determining specified employees, on the date of the participant’s termination,
any bonus that becomes payable upon such termination may not be paid until the
first business day of the seventh month following the date of the participant’s
termination. For purposes of this Program, the word “termination” or
“terminated” in connection with a participant’s employment shall mean the
participant’s “separation from service,” within the meaning of Section 409A of
Code and Treasury Regulation Section 1.409A-1(h), from Park and any person with
whom Park would be considered a single employer under Sections 414(b) and (c) of
the Code.
     Any payments made pursuant to this Program shall be in addition to the
bonuses, if any, paid or payable to any participant under any other incentive
plan or arrangement, including the annual incentive plan, maintained by Park or
any of its subsidiaries.

 



--------------------------------------------------------------------------------



 



5. Section 409A of the Code
     It is intended that the Program comply with Section 409A of the Code and
the Treasury Regulations promulgated thereunder, and the Program will be
interpreted, administered and operated accordingly. Changes to the time of
payment of bonus amounts under the Program have been made in accordance with,
and as permitted by, the transition relief provided in IRS Notice 2007-86.
Nothing in the Program shall be construed as an entitlement to or guarantee of
any particular tax treatment to any participant.

2



--------------------------------------------------------------------------------



 



EXHIBIT A

          PARTICIPANT   BONUS AMOUNT
•     C. Daniel DeLawder
  $ 188,195  
•     David L. Trautman
  $ 35,365  
•     John W. Kozak
  $ 8,544  
•     The remaining program participants [whose individual names have not been
included as they are not named executive officers of Park National Corporation
for purposes of Item 402 of SEC Regulation S-K]
  $ 531,896  

